 Case 3:19-cr-00134-FLW Document 570 Filed 02/09/21 Page 1 of 2 PageID: 3039




 UNITED STATES OF AMERICA,                              :
                                                        : UNITED STATES DISTRICT COURT
                                                        :    DISTRICT OF NEW JERSEY
         v.                                             :
                                                        :     Criminal No. 19-134 (FLW)
 TIMOTHY WIMBUSH,                                       :
                                                        :     MEMORANDUM OPINION
                  Defendant.                            :           AND ORDER
                                                        :


       This matter comes before the Court on a Motion for Release on Bail by Defendant Timothy
Wimbush, through his counsel of record, Megan J. Davies, Esq. ECFNo. 555. The United States Attorney
opposes Defendant’s application. ECF no. 557. Oral argument was conducted on November 18, 2020.
Having considered the papers submitted and the argument of counsel, for the reasons stated below
Defendant’s application is DENIED.

         In a criminal complaint filed on October 24, 2018, Defendant was charged with conspiracy to
distribute one kilogram or more of heroine in violation of 21 U.S.C. 846, possession with intent to
distribute and/or distribution and possession with intent to distribute controlled dangerous substances in
violation of 21 U.S.C. 841, and possession of a firearm by a convicted felon in violation of 18 U.S.C. 924
(c)(1)(A). ECF No. 1. Subsequently, Defendant was indicted on these charges in a Third Superseding
Indictment. ECF No. 452.

         This is Defendant’s second application for release. At his initial appearance on October 26, 2018
Defendant consented to detention. ECF No. 143. Following a hearing on April 20, 2020, the Court denied
Defendant’s first application [ECF No. 478] based on its finding that Defendant had failed to rebut the
presumption of detention and that no condition or combination of conditions of pretrial release could
adequately ensure the safety of the community. ECF No. 488. Consequently, Defendant has been
detained since his arrest in September, 2018 and is currently housed in the Essex County Correctional
Facility.

         This matter was originally scheduled for trial in April 2020. However, due to circumstances
related to the global COVID-19 pandemic, no trial date is currently scheduled. See Third Amended
Standing Order 2020-012 (COVID-19), filed December 17, 2020. ECF No. 565.

         Citing U.S. v. Roseto, 1995 WL 350815 (S.D.N.Y., June 9, 1995), Defendant argues that when a
defendant seeks release following a period of detention, the Court must consider “(1) the length of the
pretrial detention; (2) the extent to which the prosecution is responsible for the delay of the trial; and (3)
the strength of the evidence upon which the pretrial detention was based.” ECF No. 555 at 6. In
response, the Government argues that while “these are not irrelevant considerations”, the Court must
consider all of the factors set forth in the Bail Reform Act including (i) the nature and circumstances of
the offense; (ii) the weight of the evidence; (iii) Defendant’s “history and characteristics”; and (iv) danger
to any person or the community. 18 U.S.C. 3142(g). There is no dispute that this is a case where the
presumption of detention applies. 18 U.S.C. 3142 (e).
 Case 3:19-cr-00134-FLW Document 570 Filed 02/09/21 Page 2 of 2 PageID: 3040



         Considering first the length of Defendant’s detention, while it has been over two years since he
was arrested and first detained, this factor alone is not dispositive. The circumstances which have caused
the delay of the trial of this case are not attributable to any party. Rather, the global health crisis has
resulted in the postponement of all jury trials, criminal as well as civil, throughout the District and much
of the country. The findings of the Court’s Third Amended Standing Order 2020-012, filed December 17,
2020 are incorporated by reference. While the delay in resolving the charges against Defendant may, at
some point, give rise to claims of due process violations, that is not the basis of the instant application.

         With respect to the strength of the evidence supporting detention based on danger to the
community (the Government has not argued any risk of flight), Defendant contends his current
application contains “additional evidence” sufficient to meet his burden to overcome the presumption.
Specifically, Defendant argues that the Government has failed to either charge him or produce any
“compelling evidence” to support its assertion that he was responsible for a shooting several days prior to
his arrest. ECF No. 555 at 10. In addition, Defendant has submitted “numerous letters from community
members rebutting the presumption of dangerousness.” Id.

        As to any evidence relating to Defendant’s alleged involvement in the shooting prior to his arrest,
the Court finds such “evidence” unnecessary to its consideration of any danger to the community that
Defendant’s release might present. While, of course, Defendant is presumed innocent of the charges
against him, when he was arrested on September 6, 2018 he was driving a vehicle that was registered in
his name which was equipped with a secret compartment that contained four semi-automatic firearms,
hundreds of rounds of ammunition and a large quantity of heroin. It is noteworthy that Defendant’s
motion to suppress the evidence obtained incident to his arrest was denied by the Court on April 15, 2020.
ECF No. 480.

         In addition, Defendant’s criminal history includes two felony drug convictions and a third felony
conviction related to an assault on a police officer. These facts alone are sufficient to support the
conclusion that Defendant’s release would likely pose a danger which can not be adequately mitigated by
conditions that would reasonably assure the safety of the community. Moreover, Defendant’s “additional
evidence” is inadequate to rebut the statutory presumption of detention in this case. While the several
letters of support from Defendant’s family and friends are, no doubt, genuine and well intentioned, they
simply do not address the serious criminal conduct with which he is charged, the strength of the evidence
presented in support of those charges, and Defendant’s significant criminal history.

        Accordingly, for the reasons stated, Defendant’s motion is DENIED.


                                                          SO ORDERED:



                                                          DOUGLAS S E.
                                                                    E. ARPERT
                                                                       ARP
                                                                        RP
                                                                         PER
                                                                           E T
Dated: February 8, 2021                                        MAGISTRATE
                                                          U.S. MAGIS
                                                                  ISTRATE
                                                                  IS        JUDGE
                                                                          E JUD
